Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

DETAILED ACTION
This Office action is responsive to the communication filed 2/14/2020.  Claims 1, 3, 5, 8, 11, 13-14, 16-19, 21-24, 30, 39 and 42-43 are pending and subject to the following restriction requirement.

Election/Restrictions
Restriction to one of the following inventions is required under 35 U.S.C. 121:

Group I.  Claim(s) 1, 3, 17-19, 21-24, 30, 39 and 42-43, drawn to a method of identifying a binding polypeptide that specifically binds to a cell-surface antigen, the method comprising: a. contacting a first cell type, that displays a cell-surface antigen on its exterior surface, with a variegated nucleic acid-display library of binding polypeptides; and b. isolating from the library at least one library member that specifically binds to the cell-surface antigen on the exterior surface of the first cell type, thereby identifying a binding polypeptide that specifically binds to the cell-surface antigen, class C40B, subclass 30/04.

Group II.  Claim(s) 5, drawn to a method of identifying a binding polypeptide that specifically binds to a cell-surface antigen, the method comprising: a. contacting a first cell type, that displays the cell-surface antigen on its exterior surface, with a variegated nucleic acid-.

Group III.  Claim(s) 8 and 11, drawn to a method of identifying an internalizing binding polypeptide that specifically binds to a cell-surface antigen, the method comprising: a. contacting a first cell type, that displays the cell-surface antigen on its exterior surface, with a variegated nucleic acid-display library of binding polypeptides, under conditions that allow for internalization of the cell-surface antigen, and such that a population of internalized binding polypeptide/antigen complexes is formed; b. washing the first cell type to remove library members bound to the exterior surface; and c. isolating the internalized binding polypeptide/antigen complexes, thereby identifying an internalizing binding polypeptide that specifically binds to the cell-surface antigen, class C07K, subclass 16/2866.

Group IV.  Claim(s) 13-14, drawn to a method of identifying a binding polypeptide that specifically binds to an antigen at a different epitope from that recognized by a reference binding agent, the method comprising: a. contacting the antigen with a reference binding agent under conditions such that a complex of the antigen and reference binding agent is formed; b. contacting the complex of the antigen and reference binding agent with a variegated nucleic acid-display library of binding polypeptides, such that at least one binding polypeptide/antigen complex is formed; and c. isolating from the library at least one library member that specifically 

Group V.  Claim(s) 16, drawn to a method of identifying a binding polypeptide that specifically binds to a desired activation state of a cell-surface antigen, the method comprising: a. contacting a first cell type, that displays the cell-surface antigen on its exterior surface, with: i. a binding agent that specifically binds to and modulates the activation state of the cell-surface antigen; and ii. a variegated nucleic acid-display library of binding polypeptides; and b. isolating from the library at least one library member that specifically binds to the cell-surface antigen on the exterior surface of the first cell type, thereby identifying a binding polypeptide that specifically binds to the desired activation state of the cell-surface antigen, class G01N, subclass 2500/04.

The inventions are distinct, each from the other because of the following reasons:
Inventions I, II, III, IV and V are directed to related methods.  The related inventions are distinct if: (1) the inventions as claimed are either not capable of use together or can have a materially different design, mode of operation, function, or effect; (2) the inventions do not overlap in scope, i.e., are mutually exclusive; and (3) the inventions as claimed are not obvious variants.  See MPEP § 806.05(j). In the instant case, the inventions as claimed have a materially different design, function, and effect.  Furthermore, the inventions as claimed do not encompass overlapping subject matter and there is nothing of record to show them to be obvious variants. The methods of groups I, II, III, IV and V have a different function and effect because the 
Restriction for examination purposes as indicated is proper because all these inventions listed in this action are independent or distinct for the reasons given above and there would be a serious search and examination burden if restriction were not required because one or more of the following reasons apply:
(a) the inventions have acquired a separate status in the art in view of their different classification;
(b) the inventions have acquired a separate status in the art due to their recognized divergent subject matter;
(c) the inventions require a different field of search (for example, searching different classes/subclasses or electronic resources, or employing different search queries); 

(e) the inventions are likely to raise different non-prior art issues under 35 U.S.C. 101 and/or 35 U.S.C. 112, first paragraph. 

Applicant is advised that the reply to this requirement to be complete must include (i) an election of a invention to be examined even though the requirement may be traversed (37 CFR 1.143) and (ii) identification of the claims encompassing the elected invention. 
 The election of an invention may be made with or without traverse. To reserve a right to petition, the election must be made with traverse. If the reply does not distinctly and specifically point out supposed errors in the restriction requirement, the election shall be treated as an election without traverse. Traversal must be presented at the time of election in order to be considered timely.  Failure to timely traverse the requirement will result in the loss of right to petition under 37 CFR 1.144. If claims are added after the election, Applicant must indicate which of these claims are readable on the elected invention.
If claims are added after the election, Applicant must indicate which of these claims are readable upon the elected invention.
Should Applicant traverse on the ground that the inventions are not patentably distinct, Applicant should submit evidence or identify such evidence now of record showing the inventions to be obvious variants or clearly admit on the record that this is the case. In either instance, if the examiner finds one of the inventions unpatentable over the prior art, the evidence or admission may be used in a rejection under 35 U.S.C. 103(a) of the other invention.

Correction of Inventorship
Applicant is reminded that upon the cancellation of claims to a non-elected invention, the inventorship must be amended in compliance with 37 CFR 1.48(b) if one or more of the 

Species Election
This application contains claims directed to the following patentably distinct species: the Applicant is required to further elect a single ultimate species for each of the following:
	If the Applicant elects Group I, the Applicant is required to make an election from A, B, C, D, E and F (six total elections):
	A.  A single specific selection of a method either with OR without the steps using "contacting a second cell type, that does not display the cell-surface antigen on its exterior surface, with the variegated nucleic acid-display library of binding polypeptides, and isolating from the library at least one library member that specifically binds to the second cell type; and selecting library members that specifically bind to the first cell type but not to the second cell type".
	B.  A single specific selection of a method either with OR without the steps using "contacting the first cell type with a surfactant, such that the population of binding polypeptide/antigen complexes is solubilized; and wherein the isolating the solubilized population of binding polypeptide/antigen complexes".
	C.  A single specific selection of a method either with OR without the steps using "washing the first cell type to remove library members bound to the exterior surface; and wherein the isolating comprises isolating the internalized binding polypeptide/antigen complexes, thereby identifying an internalizing binding polypeptide that specifically binds to the cell-surface antigen".
	D.  A single specific selection of a method either with OR without the steps using "using a binding agent specific for a portion of the binding polypeptide or the antigen".
	E.  A single specific selection of a method either with OR without the steps using "physically separating the DNA coding sequence and the linked binding polypeptide of the isolated library members".
	F.  A single specific selection of a method either with OR without the steps using "determining the DNA coding sequence of at least a portion of the isolated library members".

	If the Applicant elects Group II, the Applicant is required to make an election from A, B, C, D, E and F (six total elections):
	A.  A single specific selection of a method either with OR without the steps using "contacting a second cell type, that does not display the cell-surface antigen on its exterior surface, with the variegated nucleic acid-display library of binding polypeptides, and isolating from the library at least one library member that specifically binds to the second cell type; and selecting library members that specifically bind to the first cell type but not to the second cell type".
	B.  A single specific selection of a method either with OR without the steps using "contacting the first cell type with a surfactant, such that the population of binding polypeptide/antigen complexes is solubilized; and wherein the isolating the solubilized population of binding polypeptide/antigen complexes".

	D.  A single specific selection of a method either with OR without the steps using "using a binding agent specific for a portion of the binding polypeptide or the antigen".
	E.  A single specific selection of a method either with OR without the steps using "physically separating the DNA coding sequence and the linked binding polypeptide of the isolated library members".
	F.  A single specific selection of a method either with OR without the steps using "determining the DNA coding sequence of at least a portion of the isolated library members".

	If the Applicant elects Group III, the Applicant is required to make an election from A, B, C, D, E and F (six total elections):
	A.  A single specific selection of a method either with OR without the steps using "contacting a second cell type, that does not display the cell-surface antigen on its exterior surface, with the variegated nucleic acid-display library of binding polypeptides, and isolating from the library at least one library member that specifically binds to the second cell type; and selecting library members that specifically bind to the first cell type but not to the second cell type".
	B.  A single specific selection of a method either with OR without the steps using "contacting the first cell type with a surfactant, such that the population of binding polypeptide/antigen complexes is solubilized; and wherein the isolating the solubilized population of binding polypeptide/antigen complexes".
	C.  A single specific selection of a method either with OR without the steps using "washing the first cell type to remove library members bound to the exterior surface; and wherein the isolating comprises isolating the internalized binding polypeptide/antigen complexes, thereby identifying an internalizing binding polypeptide that specifically binds to the cell-surface antigen".
	D.  A single specific selection of a method either with OR without the steps using "using a binding agent specific for a portion of the binding polypeptide or the antigen".
	E.  A single specific selection of a method either with OR without the steps using "physically separating the DNA coding sequence and the linked binding polypeptide of the isolated library members".
	F.  A single specific selection of a method either with OR without the steps using "determining the DNA coding sequence of at least a portion of the isolated library members".

	If the Applicant elects Group IV, the Applicant is required to make an election from A, B, C, D, E and F (six total elections):
	A.  A single specific selection of a method either with OR without the steps using "contacting a second cell type, that does not display the cell-surface antigen on its exterior surface, with the variegated nucleic acid-display library of binding polypeptides, and isolating 
	B.  A single specific selection of a method either with OR without the steps using "contacting the first cell type with a surfactant, such that the population of binding polypeptide/antigen complexes is solubilized; and wherein the isolating the solubilized population of binding polypeptide/antigen complexes".
	C.  A single specific selection of a method either with OR without the steps using "washing the first cell type to remove library members bound to the exterior surface; and wherein the isolating comprises isolating the internalized binding polypeptide/antigen complexes, thereby identifying an internalizing binding polypeptide that specifically binds to the cell-surface antigen".
	D.  A single specific selection of a method either with OR without the steps using "using a binding agent specific for a portion of the binding polypeptide or the antigen".
	E.  A single specific selection of a method either with OR without the steps using "physically separating the DNA coding sequence and the linked binding polypeptide of the isolated library members".
	F.  A single specific selection of a method either with OR without the steps using "determining the DNA coding sequence of at least a portion of the isolated library members".

	If the Applicant elects Group V, the Applicant is required to make an election from A, B, C, D, E and F (six total elections):
	A.  A single specific selection of a method either with OR without the steps using "contacting a second cell type, that does not display the cell-surface antigen on its exterior surface, with the variegated nucleic acid-display library of binding polypeptides, and isolating from the library at least one library member that specifically binds to the second cell type; and selecting library members that specifically bind to the first cell type but not to the second cell type".
	B.  A single specific selection of a method either with OR without the steps using "contacting the first cell type with a surfactant, such that the population of binding polypeptide/antigen complexes is solubilized; and wherein the isolating the solubilized population of binding polypeptide/antigen complexes".
	C.  A single specific selection of a method either with OR without the steps using "washing the first cell type to remove library members bound to the exterior surface; and wherein the isolating comprises isolating the internalized binding polypeptide/antigen complexes, thereby identifying an internalizing binding polypeptide that specifically binds to the cell-surface antigen".
	D.  A single specific selection of a method either with OR without the steps using "using a binding agent specific for a portion of the binding polypeptide or the antigen".
	E.  A single specific selection of a method either with OR without the steps using "physically separating the DNA coding sequence and the linked binding polypeptide of the isolated library members".


The species are independent or distinct because claims to the different species recite the mutually exclusive characteristics of such species, for example the method either with OR without the steps using "contacting a second cell type, that does not display the cell-surface antigen on its exterior surface, with the variegated nucleic acid-display library of binding polypeptides, and isolating from the library at least one library member that specifically binds to the second cell type; and selecting library members that specifically bind to the first cell type but not to the second cell type".  In addition, these species are not obvious variants of each other based on the current record. 
Applicant is required under 35 U.S.C. 121 to elect a single disclosed species for prosecution on the merits to which the claims shall be restricted if no generic claim is finally held to be allowable. Currently, claim(s) 1, 5, 8, 13 and 16 are generic.
There is an examination and search burden for these patentably distinct species due to their mutually exclusive characteristics.  The species require a different field of search (e.g., searching different classes/subclasses or electronic resources, or employing different search queries); and/or the prior art applicable to one species would not likely be applicable to another species; and/or the species are likely to raise different non-prior art issues under 35 U.S.C. 101 and/or 35 U.S.C. 112, first paragraph.
Applicant is advised that the reply to this requirement to be complete must include (i) an election of a species or a grouping of patentably indistinct species to be examined even though the requirement may be traversed (37 CFR 1.143) and (ii) identification of the claims encompassing the elected species or grouping of patentably indistinct species, including any 
The election of the species may be made with or without traverse. To preserve a right to petition, the election must be made with traverse. If the reply does not distinctly and specifically point out supposed errors in the election of species requirement, the election shall be treated as an election without traverse. Traversal must be presented at the time of election in order to be considered timely. Failure to timely traverse the requirement will result in the loss of right to petition under 37 CFR 1.144. If claims are added after the election, Applicant must indicate which of these claims are readable on the elected species.
Should Applicant traverse on the ground that the species, or grouping of patentably indistinct species from which the election is required, are not patentably distinct, Applicant should submit evidence or identify such evidence now of record showing the species to be obvious variants or clearly admit on the record that this is the case. In either instance, if the examiner finds one of the species unpatentable over the prior art, the evidence or admission may be used in a rejection under 35 U.S.C. 103(a) of the other species.
Upon the allowance of a generic claim, Applicant will be entitled to consideration of claims to additional species which depend from or otherwise require all the limitations of an allowable generic claim as provided by 37 CFR 1.141.

Conclusion
Any inquiry concerning this communication or earlier communications from the Examiner should be directed to Christian Boesen whose telephone number is 571-270-1321.  The Examiner can normally be reached on Monday-Friday 9:00 AM to 5:00 PM.
If attempts to reach the Examiner by telephone are unsuccessful, the Examiner’s supervisor, Heather Calamita can be reached on 571-272-2876.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.  Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).  If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000. 
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice .
/CHRISTIAN C BOESEN/Primary Examiner, Art Unit 1639